Citation Nr: 1443891	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a brain tumor.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to brain tumor.  


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1980 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The claim has been expanded to consider entitlement to service connection for a psychiatric disorder, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the RO denied entitlement to service connection for brain tumor and a "nervousness/anxiety" disorder in January 1997.  Thereafter, additional service records were associated with the claims file.  As these records were in existence at the time of the January 1997 rating decision and are relevant to the Veteran's service connection claims but were not associated with the claims file, the Board finds that review of the record on a de novo basis is warranted.  As such, new and material evidence is not required.  38 C.F.R. § 3.156(c).          

The Veteran provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2013.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted along with a waiver of initial RO review.  38 C.F.R. § 20.1304.

The issue of entitlement to special monthly compensation has been raised by the record in the Veteran's July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Thus, the issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's statements regarding her in-service stressors lack credibility and are of minimal probative value. 

2. The Veteran has not been diagnosed with PTSD based on an independently verified in-service stressor. 

3. The Veteran had a diagnosis of a meningioma brain tumor during the course of the appeal.  

4.  Resolving reasonable doubt in favor of the Veteran, the Veteran's meningioma brain tumor had its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  The criteria for service connection for a brain tumor have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  A September 2010 notice letter included information regarding the elements of service connection, as well as information regarding disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2011 letter advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD on the basis of military sexual trauma (MST).  The letter also advised the Veteran on her and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letter provided the Veteran with VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, which complied with the notice provisions of 38 C.F.R. § 3.304(f).  The letter also advised that she could submit alternative forms of evidence to substantiate her claim and the Veteran has submitted lay statements regarding alleged behavioral changes.  As such, the notice requirements have been satisfied.  38 C.F.R. § 3.304(f)(5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).   

The Veteran's service treatment records and personnel records, as well as private treatment records have been obtained and considered.  VA treatment records dated through April 2013 and Social Security Administration records have been obtained and considered.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  In May 2011, the Veteran stated that she did not want VA to search for records from Columbus Regional VA Medical Center as she believed the evidence of record was sufficient.  The Veteran testified during the September 2013 Board hearing that she was not in receipt of pertinent private mental health treatment and that her pertinent treatment records were associated with the claims file.               

The Veteran was afforded a VA psychiatric examination in November 2011 and an additional medical opinion was obtained in March 2012.  The additional opinion was written by the same board certified psychiatrist who conducted the November 2011 VA examination.  The examiner reviewed the claims file and the Veteran's lay statements and conducted an appropriate evaluation of the Veteran.  Moreover, the examiner cited to the relevant evidence within the claims file and offered clear conclusions with supporting medical explanations.  As such, the Board finds the November 2011 VA examination report and the March 2012 VA opinion, when read together, to be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).        

The Veteran has been afforded a hearing before the undersigned AVLJ in which she presented oral argument in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the acting AVLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for PTSD and brain tumor.  The Veteran volunteered her history of symptoms and treatment.  In addition, the AVLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, specifically the Veteran's alleged in-service stressors, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Service Connection

PTSD 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, a veteran's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the Veteran must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. at 147.

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The VA M21-1MR guide also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has alleged that she has PTSD due to military sexual trauma, to include sexual harassment and sexual assault.  

In a September 2010 statement, the Veteran identified several alleged in-service stressors.  She reports that on January 9, 1981, at Ft. Dix, she and four friends participated in a talent show and performed a skit involving an impersonation of their major.  She stated that after the show, a drill instructor ordered her to go to a transport truck.  She stated that 10 to 15 males were standing in the truck and her hands were tied with a rope.  These males shined flashlights in her face and the drill instructor blew smoke from a cigar in her face.  The drill instructor then took off his hat and began tapping her on the forehead with the rim of the hat.  She contends that as a result of this, she has a scar on her forehead.  She said that she was eventually untied, but on her way out the male soldiers grabbed and pinched her.  She stated that did not report the incident since her major knew about the incident and allowed it to happen.        

In an undated lay statement (located in volume 4 of the claim files); the Veteran stated that the talent show incident involved 10 to 15 male soldiers on each side of the doors of the truck.  

She also reported that on May 5, 1981, at Ft. Riley, a male solider approached her in a laundry room, lifted her off the floor and shoved her against the wall.  She stated that she proceeded to talk him out of raping her.  She described him as 5'9 and 190 pounds with red hair.  She stated that is "all I can remember" and that she "didn't do anything" about this incident.  See September 2010 lay statement.     

The Veteran further reported that on November 8, 1982, in Germany, she was sexually harassed by Sergeant (Sgt.) N.  She recalled that while driving with Sgt. N., he stopped the car to urinate, exposed himself, and asked her to have sex.  She reported that she took out her 45 mm pistol and told him to drive back.  She stated that she told him that she would no longer work in the supply room and would move to the arms room.  She indicated that she did not report the incident because his wife was pregnant.  See September 2010 lay statement.     

She also reported in the September 2010 lay statement that she was sexually harassed by a civilian from Pakistan who talked "dirty" to her.  She said this incident took place the same week as the incident with Sgt. N.     

The Veteran further reported that on December 11, 1985, at Ft. Gordon, she was sexually harassed by Sgt. J.S.  She stated that he followed her to the gym and made inappropriate/sexual comments.  She noted that she told her Commander who "laughed it off."  She then stated that Sgt. J.S. refused to sign her retention papers and she had to have the post commander sign her paperwork.  She said that the post Commander sent her to another unit after that incident.  See September 2010 lay statement. 

She further contends that after being transferred to another unit, "things were fine for a few months."  She "got orders for Germany, and was assigned temp guest housing."  She then stated that Sgt. A. S. came to the door of her guest housing to say goodbye with "beer and condoms."  She stated that he tried to get in the door but she fought to keep the door shut.  She stated that she did not report this because he had a five month old baby with spina bifida.  See September 2010 lay statement.       

The Veteran described losing her temper in 1982 while she was stationed in Germany.  She stated that she would beat a board with a hammer until her anger would go away.  She also described a situation where a soldier would not clean his gun and she yelled and pointed her gun at him.  She indicated that the incident was not reported.  See September 2010 lay statement.  

In a February 2011 statement, the Veteran identified additional behavioral changes during service, which she attributes to the alleged in-service stressors.  She stated that she requested to work in the arms room, instead of the supply room, and that she noticed a decrease in her performance.  She also stated that she began to drink and under-eat.  She stated that she lost approximately 15 to 20 pounds.  She stated that she began experiencing panic attacks when left in a room with males and that she began locking doors.  She also stated that she started playing in the Army band, as she thought it would make her feel better, but was unable to fulfill her obligation to the band.  

During the September 2013 Board hearing, the Veteran provided testimony regarding the alleged in-service incidents.  She stated that the talent show incident took place in 1980 and she and six of her friends performed a skit.  The drill instructor asked her to go to the truck and when she got there, someone held her arms behind her back.  She stated that the drill instructor tapped her on the forehead repeatedly with his hat and that it left a scar on her forehead.  She said it was like a paper cut.  She said the men inappropriately touched her as she tried to leave the truck.  She testified that she did not report this incident.     

The Veteran testified to the laundry room incident during the Board hearing as well.  She stated that the solider was 200 pounds with red hair and was a mechanic from the motor pool.  She stated that she did not report this because she was worried her boyfriend would get angry and get in trouble.  She also described the incident with Sgt. A.S.  She stated that her son was six weeks old at the time of that incident.  

She also testified regarding the incident with Sgt. J.S. and stated that she reported the sexual harassment to her commander but he "laughed it off."  She stated that he never took a formal statement but then stated that he did take a formal statement but that it disappeared.  She said this report occurred in 1985 and that she requested a different duty station in February 1985 and a transfer to Germany.  She stated that she had tried five times to go to another unit but Scott refused and that her post Commander finally agreed to assign her to another unit.  

She described the incident with Sgt. N. as well.  She stated that she moved her desk to the arms room after that incident.  Additionally, she testified that she was abused in-service by her husband who tried to push her out of a moving truck while she was pregnant.  She testified that she did not report any of the incidents to the civilian police, military police, family or friends or other service members at that time.  

In August 2011 the Veteran's sister submitted a lay statement stating that after talking to the Veteran early in her military career, she noticed that the Veteran was no longer a happy person and that at the time she thought the Veteran was homesick.  She said the same thing happened while the Veteran was in Germany but, she did not force the Veteran to talk about it.  The sister also stated that the Veteran's then-husband took advantage of her mentally and financially during service.  

The Veteran's other sister provided a lay statement in September 2011.  She stated that the Veteran visited her in approximately 1989 and that she was confused and needed assistance in making basic decisions.  She said that the Veteran had more self-esteem in 1982.  

In January 2012, the Veteran's aunt submitted a lay statement.  The aunt stated that in approximately 2007, the Veteran told her about the incidents that occurred in service.  She stated that the Veteran was attacked and had her hands bound and received a scar on her forehead after an incident in 1980.  The Veteran also told her aunt that she was harassed in service and that she reported the incident but nothing was done.  

The Veteran's claims file includes several years of mental health treatment records.  A May 1994 private mental health treatment report noted that the boyfriend of the Veteran's mother tried to molest her when she was in the 10th grade.  An October 1994 private treatment record noted that the Veteran did not feel very comfortable around men but the treatment record did not associate this with an event in service.  It also revealed that her father was an alcoholic who frequently had nightmares or flashbacks of Vietnam and tried "to kill her mother, thinking that her mother was Viet Cong."  She further stated that she was in an interracial marriage during service and that her husband was in the same company as her, which caused some friction and prejudice.  There was no note of MST but a November 1994 treatment record indicated a possible history of trauma.  She was diagnosed with depression.             

A July 1996 VA examination was conducted in association with the Veteran's July 1996 claim for nervousness.  The Veteran described her childhood and stated that her father was a "happy" alcoholic.  She denied a history of violence and denied any physical or sexual abuse as a child or as an adult.  The Veteran reported that she did well in the Army and enjoyed her first year and played in the band.  She did mention sexual harassment during service and one particular Sergeant who she believed "invalidated her work."  She reported that when she was moved to a different unit, her work was considered satisfactory.  She stated that she did not have any major medical problems as a result of her service.  She was diagnosed with minimal dysthymia and the examiner stated that "there is really no mental illness involved in this veteran."  The examination report indicated that her history of substance abuse was that of a "teenager only."  She stated that she was a "social drinker only" and that she has not had any alcohol at all since she was in the Army.    
 
A May 2004 VA treatment record revealed that the Veteran stated that she was not a victim of MST but that she was "harassed" by a superior Sergeant since she reported a theft by this Sergeant.  An August 2004 PTSD screen was negative but revealed that the Veteran reported having been sexually assaulted or raped.  A July 2005 mental health treatment record noted no history regarding MST.       

VA treatment records from 2008 noted that the Veteran had recently ended a relationship with an abusive boyfriend and in June 2008, the Veteran stated that she was having mental health problems due to a break up with her fiancé.  It was noted in July 2008 that the Veteran had non-military PTSD.  An August 2008 VA treatment record noted no history of rape but that the Veteran did report inappropriate sexually advances with physical intimidation from her Sergeant and other individuals.  She described a situation where she was placed in a truck with "90 other men" and that while there, the men shined flashlights in her eyes and repeatedly blew smoke in her face.    

VA treatment records from May 2010 note a diagnosis of PTSD, MST.  During a PTSD assessment, the Veteran stated that she was raped in Ft. Gordon, Germany. She said she came back from field duty and a co-worker stated he found her "sexy."  The Veteran reported that he proceeded to rape her.  She stated that she was transferred to that unit because of another Sergeant who repeatedly invited her to his house.  She stated that a recent event at work triggered her memory of MST.  It was noted that the Veteran described this as a repressed memory that she had forgotten and that it was just remembered.  However, the May 2010 VA treatment record highlighted an August 2008 VA treatment record which noted the same experience.  Another VA treatment record from May 2010 diagnosed the Veteran with PTSD but states that it was "difficult to discern whether symptoms are primarily related to her previous abusive relationship and her current work environment, or to MST" as the Veteran reported that most of her PTSD symptoms did not begin until the past two years after she left an abusive relationship.            

In July 2010, the Veteran was seen by a VA social worker and it was noted that the Veteran had PTSD.  The Veteran noted that she was attacked in service by "30" males and she endorsed a past history of rape.  She denied any history of childhood trauma.  The Veteran's social security records reveal a diagnosis of PTSD in July 2010.  

VA treatment records from 2011 reveal that a psychologist stated that the Veteran had military related PTSD.  Additional stressors noted in a July 2011 VA treatment record include financial and physical health stressors.  Treatment records note a "complicated history of trauma that predates the military" with a history of childhood trauma where her mother's boyfriend attempted to sexually assault her but she was able to keep him away at gunpoint."  See July 2011 VA treatment record.  The treatment records also note a two year abusive relationship in 2008 and an assault at work.  A VA treating doctor opined that if PTSD was present prior to the military, it is likely that her experiences aggravated symptoms and the traumatic events after the military likely played a role in further aggravating symptoms.  The Veteran stated that the only person who is aware of her military sexual trauma is her ex-husband who has refused to corroborate her claims.  See June 2011 VA treatment record.  A July 2011 VA treatment record notes that the Veteran has a "tendency to exaggerate report of her symptoms."  The treatment record further noted that "all traumatic events reported are from self-report and have no corroborating information."          

The Veteran was afforded a VA examination in November 2011.  The examiner reviewed the Veteran's claims file including the lay statements regarding the Veteran's behavioral changes.  During the examination, the Veteran denied any significant abuse outside of the claimed military sexual trauma.  She did state that her husband was abusive while they were married during her military service but she denied having any PTSD symptoms because of that relationship.  The Veteran denied any substance abuse history, to include alcohol.        

She also described the alleged in-service assaults to the examiner.  Regarding the in-service alleged assault with her drill sergeant, she stated that 30 male soldiers were in the truck and that the drill sergeant drew blood and left a scar on her head.  She also reported that she was almost sexually assaulted during basic training by her training conductor, an incident she just remembered and had not written down earlier.  She described the laundry room incident to the examiner and stated that the attacker was 250 pounds with red hair.  She also stated when Sgt. A.S. came to her temporary housing with beer and condoms; she had just given birth two weeks earlier.  The Veteran stated that she did not report any of these alleged incidents.  

Based on a thorough evaluation of the Veteran and review of the claims file, the examiner opined that the Veteran did not have a diagnosis of PTSD or any other mental disorder.  The examiner highlighted the Veteran's denial of past abuse other than MST and stated that there was no credible supporting evidence in the claims file that a sexual trauma occurred during the military and that a review of the service treatment records revealed no markers of alleged MST.  Thus, a current diagnosis of PTSD could not be rendered. 

An additional medical opinion was obtained in March 2012.  The claims file was reviewed to specifically include the Veteran's service records and lay statements regarding markers in service.  The opinion stated that a review of the service records did not contain any report regarding Sgt. J.S.  The examiner noted that although the service records contain a permanent change of situation order dated July 1987, there was no record containing a request to go to Germany or a report of being harassed.  He also noted no there were no 'markers' of MST in the Veteran's service records.  The examiner noted there were inconsistent reports regarding the Veteran's past history of abuse.  He cited to the July 1996 VA examination report where the Veteran denied "any physical or sexual abuse as a child or as an adult," the November 2011 VA examination report where the Veteran denied any significant abuse other than the MST, and the Veteran's statements regarding an abusive relationship in 2008.  The examiner carefully reviewed the Veteran's VA treatment records which noted a diagnosis of PTSD, but opined that it was less likely than not that the MST occurred, due to the Veteran's inconsistent statements regarding her history of abuse and the failure of the Veteran's service records to reveal any markers of MST.  Therefore, he opined that a PTSD diagnosis could not be rendered.  

The Veteran's VA treatment records from 2012 and 2013 indicate that the Veteran participates in a MST work group at the VA.  The Veteran's MST work groups during this period were sometimes run by a psychologist, but individual detailed analysis was not provided in these workgroup treatment records.  A diagnosis of PTSD was continued by a nurse, therapist, and social worker.   


Analysis 

Although VA examiners have determined that no psychiatric disorder currently exists or is in remission; VA treatment records reflect diagnoses of PTSD since this claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's reported stressors are all related to alleged sexual assaults or attempted sexual assaults.  The next step then, is to determine whether the Veteran's reported stressors of military sexual assault have been corroborated or verified.  As noted, service records and after-the-fact medical evidence can be used to corroborate a stressor based on an account of personal assault.  38 C.F.R. § 3.304(f)(4); See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

Here, the service records show no reported assaults/attempted assaults, sexual or otherwise, during her entire military service.  There also is no evidence in the service treatment records of a wound or scar on her forehead.  There is no indication that she requested transfers of duty stations, to avoid harassment or otherwise.        

The service records also do not reveal evidence of behavioral changes as alleged (i.e., the Veteran reported that she lost weight after the alleged incidents, had trouble sleeping, had panic attacks, and that she would lock doors).  On the Veteran's August 1986 report of medical history, she stated that she was in "good health."   She denied trouble sleeping, depression or excessive worry, nervous trouble of any sort, and recent weight gain or loss.  A March 1986 record noted no trouble sleeping.  An August 1986 record noted loss of appetite and anorexia for one day due to a subacute case of mononucleosis.  The August 1986 examination report noted no scar on her forehead and, a normal psychiatric status.  A January 1988 record noted no prior psychiatric treatment with no history of suicide attempt or any unusual trauma; no complaints regarding disturbed food, sex, and activity patterns; and no frequent referrals to psychiatric or social work agency.  The Veteran's separation report of medical history noted that she was in "good health."  The Veteran reported no history of frequent trouble sleeping, depression or excessive worry and nervous trouble.  She did note a change in weight due to pregnancy.  The separation report of examination noted no scar on forehead and a normal psychiatric status.  

The Veteran also contends that the incidents negatively impacted her performance during service.  However, the service records reflect that she received a promotion in September 1982, and in January 1987, she was listed in promotable status.  She also received a Certificates of Appreciation in July 1982 in August 1983.  She was awarded good conduct medals for 'exemplary behavior, efficiency, and fidelity for her service dates from 1980 to 1983 and also from 1983 to 1986.  She received an Army commendation medal for the period of service from November 1983 to November 1985.  This does not support an allegation of unsatisfactory performance.

The records do show that in December 1988, the Veteran received non-judicial punishment (Article 15) for failure to be at her appointed place of duty.  While this could constitute evidence of a behavior change, such as deterioration in work performance, this did not occur until at least three years following the claimed assaults.  Furthermore, the Veteran explained in her 1988 correspondence that she missed duty because of transportation problems, tiredness, and because she simply forgot.  She stated that she had not had any trouble prior to this incident.  

The Veteran further alleges that she began drinking in service due to the alleged incidents; however, a March 1986 service record shows she reported only "occasional" use of alcoholic beverages.  And in November 2011, the Veteran denied any history of substance abuse, to include alcohol.  

The Board does note that a March 1986 record noted that although she "usually handle stress well," she had problems with a NCO in her unit and that she lost her temper and threw a chair.  The Board also notes that the Veteran had a HIV antibody test in August 1987 and that a social work service case was opened in June 15, 1988 and closed in June 27, 1988.  No additional information was noted except that "other resources" were referred.  This did not occur until more than two years following the claimed assaults.  There also are the lay statements of the Veteran's family members regarding behavioral changes to include decreased self-esteem and that the Veteran was no longer "happy" after joining the military.  However, the Board submitted all of this evidence to a VA examiner with a specialty in clinical psychology, for an opinion as to whether the evidence indicated that a personal assault had occurred, and the VA examiner opined that it did not.

Further, although the Veteran is competent to describe events that occurred in service, the Board cannot find her statements describing the alleged incidents to be credible due to inconsistencies in her statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  

The Veteran has provided inconsistent statements regarding the alleged talent show incident.  In September 2010, she stated that she performed the skit with four friends and during the September 2013 Board hearing; she stated that she performed the skit with six friends.  In her September 2010 statement, she stated that there were 10 to 15 males waiting for her in the truck.  A July 2011 VA treatment record indicated that the Veteran reported 20 males were in the truck and in a July 2010 VA treatment record, the Veteran stated that 30 males were in the truck.  In an August 2008 VA treatment record, the Veteran shared a somewhat similar incident that involved 90 men.  In her September 2010 statement, the Veteran noted that the incident occurred in January 1981 and during the September 2013 Board hearing, the Veteran stated that the incident occurred in 1980.  Additionally, in regards to this incident, the Veteran shared in her September 2010 lay statement that she was a virgin at the time of the incident.  However, her service records reveal that the Veteran had an abortion at the age of 18 and a May 2004 VA treatment record noted that the Veteran had her first sexual experience at the age of 11.     

Regarding the incident in the laundry room, in September 2010 the Veteran stated that all she could remember was that the attacker was approximately 190 pounds with red hair.  During the September 2013 Board hearing she stated that he was a mechanic from the motor pool and, during the November 2011 VA examination and weighed 250 pounds.  

In September 2010, the Veteran stated that the incidents with Sgt. J.S. occurred in December 1985 and that she reported it to her Commander and he "laughed it off."  However, in the January 2012 informal conference report, she stated that she reported the incident in September 1986.  During the September 2013 Board hearing, the Veteran stated that a formal statement was not taken, but she subsequently stated that a statement was taken but it 'disappeared.'  

Furthermore, the Veteran stated that she lost her temper with a male soldier who would not clean his gun in 1982.  See September 2010 lay statement.  However, in her September 2011 lay statement she asserts that this incident occurred during her second tour in Germany, which was between 1988 and 1989.  

Finally, during a July 1996 VA examination the Veteran denied "any physical or sexual abuse as a child or as an adult," which would tend to contradict all of her allegations of military sexual trauma.  At any rate, this further weighs against her credibility as it demonstrates an inability to either accurately recall or accurately report her history.

The Board acknowledges the Veteran's current lay statements regarding the alleged in-service incidents and her associated behavioral changes, however, in light of the several inconsistent statements provided by the Veteran, the Board cannot find her lay statements to be credible as to any of the alleged in-service incidents.   

In short, the Veteran's accounts of stressor incidents have not been corroborated by other sources, nor are her statements regarding her service stressors found credible.   

The Board acknowledges the VA treatment records that provide a diagnosis of PTSD based on MST; however, these diagnoses appear to have been based on the Veteran's self-reported and unsubstantiated history of events during her military service.  The Board is not required to accept the unsubstantiated medical opinions that alleged PTSD had its origins in service.  Further, the Veteran's VA treating providers did not have access to her claims file, to include her service treatment and personnel records, as well as her lay statements. 

The November 2011 VA examination report was based on a thorough evaluation of the Veteran and review of the claims file, to include the Veteran's service and personnel records.  The March 2012 VA medical opinion was based on thorough review of the Veteran's claims file, to include the Veteran's lay statements, lay statements from family members, her service treatment records and service personnel records.  As such, the Board finds the November 2011 VA examination report and the March 2012 VA medical opinion, when read together, to be highly probative evidence that the Veteran does not have a current diagnosis of PTSD based on a corroborated service stressor.  Accordingly, more probative value is assigned to the November 2011 VA examination report and the March 2012 VA medical opinion than the findings of PTSD noted in the Veteran's treatment records.  

The Board has also reviewed and considered the several articles and reports submitted by the Veteran regarding military sexual trauma.  However, such journal articles and reports are too abstract to prove service connection in this case as the research is not specific to the Veteran's history.  See e.g. Sacks v. West, 11 Vet. App. 314, 316 (1998).    

Additionally, the Board acknowledges the Veteran's contention that the Veteran was in fear of her life and should be considered for service connection under 38 C.F.R. § 3.304(f)(3), however, the evidence of record does not support that the Veteran was in fear of hostile military or terrorist activity within the context of 38 C.F.R. § 3.304(f)(3).  

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Service connection for PTSD is not warranted.

Brain Tumor

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence of record reveals that the Veteran was initially diagnosed with meningioma brain tumor in 1996.  See March 1996 private treatment record.  In July 2011, the Veteran was diagnosed with a large symptomatic left frontal lobe meningioma status post craniotomy for resection of the meningioma.  See July 2011 private treatment record.  Although a September 2012 VA treatment record showed no evidence of recurrence of meningioma, the Veteran had a current diagnosis of a brain tumor during the pendency of the July 2010 claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has alleged that her brain tumor had its onset in service due to the size of the tumor at the time of diagnosis in 1996.  She further contends that symptoms she experienced in service, such as right foot numbness and headaches, were initial manifestations of the brain tumor.  Additionally, the Veteran contends that she had in-service lead exposure which resulted in the development of her brain tumor.  

The claims file contains several conflicting medical opinions regarding the etiology of the Veteran's brain tumor.  A November 2011 VA examiner opined that the Veteran's brain tumor was less likely than not incurred in or caused by service.  The examiner stated that although meningiomas are typically slow growing tumors, there is no evidence of symptomatology of the brain tumor in service.  A May 2012 VA opinion concurred with the November 2011 VA examination report.  A January 2013 VA examiner further opined that the Veteran's brain tumor was less likely than not incurred in or caused by military service and stated that the Veteran's right foot numbness and headaches in service are not early indicators of her specific type of meningioma.            

Throughout the course of the appeal the Veteran has submitted medical opinions from her private doctors regarding the etiology of her brain tumor.  A January 2012 private treatment record indicated that there is at least a 50 percent or more probability that the brain tumor occurred while she was in military service.  See Dr. C.'s January 2012 private treatment record.  A July 2012 private doctor opined that given the size of the brain tumor at the time of the initial diagnosis in 1996, the tumor was there for "quite some time" and "certainly seven years before being diagnosed is not unreasonable."  See Dr. J.'s July 2012 private treatment record.  A September 2014 medical opinion stated that the Veteran's brain tumor "almost undoubtedly began while she was serving in the military" and stated that the Veteran's theory that the tumor was caused by lead exposure was scientifically valid.  See Dr. M's September 2014 private treatment record.    

In order to resolve the conflicting medical evidence and to appropriately address the Veteran's theory that lead exposure caused her brain tumor, the Board obtained two expert medical opinions from the Veterans Health Administration (VHA).  A January 2014 VHA opinion stated that it was less likely than not that the Veteran's meningioma had onset during military service as the Veteran's alleged symptoms were not early indicators of her type of brain tumor and that there is no scientific research linking her brain tumor to asbestos or the ammunition cleaning solvent reportedly used in her duties as a supply specialist.  The Veteran and her representative also submitted additional medical articles to support her contentions and the Board requested an additional VHA opinion.  

The August 2014 medical expert opined that it is more likely than not that the Veteran's brain tumor was present while she was in service as the Veteran's type of tumor, meningioma, is typically slow growing and was large when it was diagnosed in 1996.  The report stated that it was "quite possible, in fact quite probable, that this tumor was present seven years before its diagnosis . . . and therefore, it was present while the patient was on active duty . . ."  This opinion is highly probative as it is based on a comprehensive review of the claims file and is supported by a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As this evidence is favorable to the claim, and because the opposing medical opinions are of no greater weight, the evidence is in equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for a brain tumor is warranted.  
  

ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a brain tumor is granted.  


REMAND

In the above decision, the Board has denied entitlement to service connection for PTSD and granted entitlement to service connection for a brain tumor.  Review of the Veteran's treatment records reveal diagnoses of various psychiatric disorders other than PTSD.  The Board finds that an additional examination is warranted to determine whether the Veteran has a psychiatric disorder, other than PTSD, that is caused or aggravated by the now service-connected brain tumor.      

Upon remand, the Veteran should be provided an opportunity to identify any psychiatric treatment healthcare providers.  All pertinent outstanding records should be obtained.  The file should also be updated to include all relevant VA treatment records dated since April 2013.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any healthcare providers who have treated her for a psychiatric disorder other than PTSD.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also, obtain all relevant VA treatment records since April 2013.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2. After completion of the above development, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of a psychiatric disorder, other than PTSD.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a) The examiner shall identify any acquired psychiatric disorder(s) found to be present other than PTSD.  The examiner is to specifically rule in or rule out a diagnosis of anxiety, depression, cognitive disorder, mood disorder secondary to a general medical condition, and major depressive disorder.  

b) For each psychiatric disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not that such disorder had onset during service or is related to the Veteran's active service. 

c) For each psychiatric disorder diagnosed other than PTSD, the examiner must state whether it is at least as likely as not that the psychiatric disorder is caused or aggravated by her service-connected brain tumor. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A detailed rationale for any opinion expressed shall be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


